Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2013.0002133) in view of Kim (US 2015.0108439).
Regarding claim 1, Jin disclose:
An electronic device comprising a curved display portion, the electronic device comprising: 5a substrate comprising a curved portion; a transistor over the substrate; an organic EL element electrically connected to the transistor; a film layer comprising an organic material over the organic EL element; 10a touch sensor over the film layer; and an exterior component over the touch sensor, wherein at least part of the exterior component is configured to serve as a housing of the electronic device, wherein an end portion of the film layer comprises a region provided outside of an 15end portion of the touch sensor, and wherein the curved portion of the substrate is not supported by a support (see Fig. 1, 7, 15, 16; [0036, 0093]; electronic device 100/300 with curved display portion D2; substrate 111; transistors TFT1 over substrate; organic EL element 122 electrically connected to TFT1; thin film layer 113 over EL element with organic material; touch sensor 140 over film layer 113; exterior component over touch sensor (protective window, also considered part of housing); where 113 goes beyond the touch sensor at W3, where three is no support under substrate 111). 
Jin is not explicit as to, but Kim disclose:
a bonding layer over the film layer; 10a touch sensor over the bonding layer; (see Fig. 2; [0054]; bonding layer 310 over film layer 130 and under touch sensor 300)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Jin, to provide a bonding layer between the film layer and touch sensor, to allow a secure attachment thereto ([0054]). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Jin further disclose: 
the film layer comprises a plurality of inorganic insulating layers (see [0093])
Regarding claim 3, the rejection of claim 1 is incorporated herein. Jin further disclose: 
the film layer comprises an inorganic insulating layer and an organic insulating layer (see [0093])
Regarding claim 4, the rejection of claim 1 is incorporated herein. Jin further disclose: 
the electronic device is a mobile phone (see [0063])

Regarding claim 6, claim 6 is rejected under the same rationale as claim 1, where Jin further disclose the film layer to have a curved portion (see Fig. 15-16; film layer 113 curved at T2/D2).
Regarding claim 7-9, claim 7-10 are rejected under the same rationale as claims 2-4.
Regarding claim 11, claim 11 is rejected under the same rationale as claim 6, where Jin further disclose the substrate is not supported by a support in a region overlapping with the curved portion of the film layer (see Fig. 15-16; substrate 111 not supported by support ion curved region overlapping the curved film layer 113).
Regarding claim 12-14, claims 12-14 are rejected under the same rationale as claims 2-4.

Claim(s) 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2013.0002133) in view of Kim (US 2015.0108439) in further view of Adams (US 2015.0049591).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Jin and Kim are not explicit as to, but Adams disclose:
the electronic device is a wrist-watch type portable Information appliance (see Fig. 1; claim 18;
mobile device watch).
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective fling date of applicant’s invention, to combine the known techniques of Adams to that of Jin and Kim to predictably provide a mobile watch device with a touch screen device of Kim, such that the curvature allowing for a flush finish with the outer surface of the watch.
Regarding claim 10 and 15, claims 10 and 15 are rejected under the same rationale as claims 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621